Appellant was convicted of forgery and his punishment assessed at two years confinement in the State penitentiary.
The record is before us without a motion for a new trial, any bill of exceptions or a statement of facts. A notice of appeal is vaguely referred to in the sentence pronounced, but no notice other than this appears in the record. In the case of Young v. State, 41 Tex.Crim. Rep., it is held that such indefinite notice is insufficient to confer jurisdiction on this court. However, in the case of Lewis v. State, 39 S.W. Rep., 370, it is held that the sentence being a part of the minutes of the court, and it bearing evidence that notice of appeal was given in open court, would confer jurisdiction on this court, and we are of the opinion that this latter opinion is more in consonance with the articles regulating an appeal. In the condition the record is, all we can do is to look to the sufficiency of the indictment, and it being valid the judgment must be affirmed.
The judgment is affirmed.
Affirmed.